                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                               1:18-cv-255-MOC-WCM

DALLAS FISHER, CHERIE FISHER,             )
                                          )
                  Plaintiffs,             )
                                          )
vs.                                       )                          ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER comes before the Court on a Partial Motion to Dismiss by Defendant

United States of America. (Doc. No. 19).

       I.      BACKGROUND AND DISCUSSION

       While riding his motorcycle on the Blue Ridge Parkway in western North Carolina in

September 2016, Plaintiff Dallas Fisher was seriously injured when he hit a bump in the road

near milepost 465, totaling his motorcycle. Plaintiff and his wife, Cheri Fisher, (together

“Plaintiffs”), filed this action against the United States on September 7, 2018, asserting claims of

negligent installation of signage, negligent maintenance of the roadway, negligent failure to

warn, negligence per se, and loss of consortium, pursuant to the Federal Tort Claims Act

(“FTCA”), 28 U.S.C § 1346(b), §§ 2671-80. On March 20, 2019, the United States filed the

pending partial motion to dismiss. (Doc. No. 19). On April 10, 2019, Plaintiffs filed a response

in opposition to the motion to dismiss. (Doc. No. 25). On April 2, 2019, the United States filed

a Reply. (Doc. No. 27). Thus, this matter is ripe for disposition.

         The Court will deny the motion to dismiss at this time and hold it under consideration

                                                 1
pending further development of the record and summary judgment motions.

       II.     CONCLUSION

       Defendant’s motion to dismiss is denied, pending further development of the record, and

the Court will issue a ruling after discovery and the parties’ filing of summary judgment motions.

       IT IS, THEREFORE, ORDERED that:

       1.    Defendant’s Partial Motion to Dismiss, (Doc. No. 19), is DENIED.



 Signed: May 9, 2019




                                                2
